Citation Nr: 0415940	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-06 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to service-connected status post displaced midshaft 
fracture of the left tibia.

2.  Entitlement to service connection for impotence due to 
gonorrhea with penile lesions, sores, papules, and ulcers.

3.  Entitlement to service connection for residuals of 
gonorrhea.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for hypermobile bowel 
syndrome.

6.  Entitlement to service connection for dental diseases for 
compensation purposes.

7.  Entitlement to service connection for arthritis of the 
left elbow.

8.  Entitlement to service connection for arthritis of the 
left leg.

9.  Entitlement to service connection for a throat disorder.

10.  Entitlement to service connection for an eye disorder 
other than in association with a chronic headache disorder.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

12.  Entitlement to an evaluation in excess of 10 percent for 
status post displaced midshaft fracture of the left tibia.

13.  Entitlement to service connection for sinusitis.

14.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1972 to February 
1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of entitlement to service 
connection for dental diseases, the record reflects that the 
regional office (RO) has addressed the issue of entitlement 
to service connection for dental diseases for compensation 
purposes and not for treatment purposes, and the veteran has 
raised the issue of entitlement to service connection for 
dental diseases for treatment purposes.  Consequently, the 
issue of entitlement to service connection for dental disease 
for treatment purposes is referred to the RO for further 
consideration and/or adjudication.

A hearing was held before the Board in New Orleans in 
November 2003, and a transcript of the hearing testimony has 
been placed in the claims file.

The Board further notes that as a result of the veteran's 
notice of disagreement with the initial rating for status 
post displaced midshaft fracture of the left tibia, it will 
be necessary for the Board to consider entitlement to a 
rating higher than 10 percent from the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Finally, the Board has carefully reviewed the veteran's 
claims on appeal and determined that although the veteran 
contends that the issue of entitlement to service connection 
for sinusitis has already been developed on appeal as part of 
the veteran's claim for service connection for a throat 
disorder, the Board does not agree, and instead finds that 
this issue and the issue of entitlement to service connection 
for depression were first formally adjudicated by the RO by 
the rating decision in September 2003.  However, the Board 
further finds that the record reflects that the veteran has 
filed a timely notice of disagreement with this 
determination, and that pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999), it is now necessary that this matter be 
remanded so that the veteran can be furnished a statement of 
the case which addresses each of these issues.  It will 
thereafter be necessary for the veteran to file a substantive 
appeal as to each claim in order for these issues to be 
returned to the Board for further consideration.  These 
issues and the issues of entitlement to service connection 
for PTSD, a throat disorder, hypermobile bowel syndrome, and 
chronic headaches are REMANDED below to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  L3-4 stenosis and a L4-S1 degenerative disc are related 
to the service-connected status post displaced midshaft 
fracture of the left tibia.

2.  There are no current findings or diagnoses of any 
residuals of gonorrhea that have been related to active 
service. 

3.  There are no current findings or diagnoses of arthritis 
of the left elbow or leg that have been related to active 
service.

4.  There are no current findings or diagnoses of an eye 
disorder other than associated with chronic headaches that 
have been related to active service.

5.  Impotence is not related to service connected disability.

6.  Service connection for a dental disease and the loss of 
teeth number 1 and 3 for compensation purposes is precluded 
as a matter of law.

7.  The veteran's status post displaced midshaft fracture of 
the left tibia is manifested by symptoms that approximate 
symptoms analogous to tibial impairment with slight knee or 
ankle disability.


CONCLUSIONS OF LAW

1.  L3-4 stenosis and a L4-S1 degenerative disc are causally 
related to service-connected disability.  38 C.F.R. § 3.310 
(2003).

2.  There is no current residual of gonorrhea that was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

3.  Arthritis of the left elbow and leg was not directly or 
presumptively incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003)

4.  An eye disorder other than associated with chronic 
headaches was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Impotence is not related to service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2003).

6.  Dental diseases and the loss of teeth number 1 and 3 are 
not subject to service connection for Department of Veterans 
Affairs (VA) compensation purposes.  38 U.S.C.A. §§ 1110 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2003).

7.  The criteria for an evaluation in excess of 10 percent 
for status post displaced midshaft fracture of the left tibia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), with respect to the veteran's 
claims, the veteran, at the time of his hearing before the 
Board in November 2003, discussed the provisions of the VCAA 
with his representative and considered his right to 
notification of the evidence needed to substantiate his 
claims, and he decided to waive his right to receive such 
notification in a VCAA letter.  See Hearing Transcript at 2.  

Nevertheless, the Board notes that, although the veteran was 
not provided with a specific letter, he has been placed on 
notice of the evidence necessary to substantiate claims for 
service connection for his claimed disabilities and of the 
respective obligations of VA and the veteran to obtain that 
evidence, in correspondence in June 2000, the rating action 
of July 2000, correspondence in December 2000, a March 2001 
statement of the case, a March 2001 rating decision, a June 
2001 statement of the case, a June 2001 supplemental 
statement of the case, a February 2003 statement of the case, 
and May 2003 supplemental statement of the case.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  He was also advised of the type of 
evidence necessary to justify an increased rating in the June 
2001 statement of the case and May 2003 supplemental 
statement of the case.  Moreover, the veteran has been 
advised of the applicable law and regulations, there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file, and, given that the Board has 
established service connection for a back disorder, any 
failure to notify or develop that claim cannot be considered 
prejudicial to the veteran.  Thus, based on the foregoing, 
the Board finds that remand of this matter for further notice 
and/or development under the VCAA would be an unnecessary 
waste of appellate time and resources and that the veteran is 
not prejudiced by Board's review of his claims on appeal at 
this time.

Service medical records do not reflect that the veteran 
sustained any trauma to the jaw during service.  They also 
reflect that in February 1973, the veteran hurt his left 
elbow when he tripped and fell.  Examination revealed point 
tenderness and that it hurt with use.  X-rays were negative, 
an Ace wrap was applied, and the veteran was advised to soak 
the elbow in warm water.  Several days later, the veteran 
continued to complain of point tenderness but motion was 
indicated to be full.  No further treatment for the elbow was 
documented in service medical records.  

In March of 1973, the veteran was treated for nose 
congestion, sore throat, headache and eye pain, and two weeks 
later in April, he again was treated for cold-type symptoms 
that included sore throat.  

In April of 1973, the veteran was also treated for penis 
discharge and burning sensation.  Testing at this time did 
not reflect that the veteran had gonorrhea.  

Service medical records further indicate that the veteran was 
treated in December 1973 for a left tibia fracture reportedly 
related to an accident that occurred on board the USS Austin.  
More specifically, an initial entry for December 18, 1973 
indicates that the veteran got his left leg caught in a 
forklift and complained of left leg pain and numbness of the 
left foot.  X-rays were interpreted to reveal a slightly 
displaced fracture of the left tibia (midshaft), and a long 
leg cast was applied.  An entry for the following day 
indicates that the veteran's injury occurred when the veteran 
got his foot caught under a forklift wheel.  Approximately 
one week later, it was noted that the veteran had fractured 
his tibia eight days earlier during an accident on board ship 
and that X-rays revealed a minimally displaced fracture with 
the tibia and fibula intact.  Several weeks later, an X-ray 
from the previous day was noted to indicate poor alignment so 
new X-rays were ordered.  The new X-rays were interpreted to 
reveal good alignment with new bone formation.  

In March 1974, the veteran was evaluated for cast removal.  
The veteran did not complain of pain, there was no 
instability, and there was tenderness and slight swelling 
over the fracture site.  X-rays were found to indicate good 
alignment and early evidence of healing.  The diagnosis was 
healing fracture to the tibia.  

In June 1974, the veteran complained of his left leg swelling 
and pain in the left foot with prolonged standing secondary 
to swelling.  Examination revealed mild edema but the 
fracture was found to be clinically stable and X-rays 
revealed good callus formation.  The impression was healed 
fracture of the left tibia.  The examiner noted that he 
explained to the veteran that edema was a frequent symptom 
after this type of fracture and that it usually resolved 
after several months.  The veteran was returned to duty.

In October 1974, the veteran complained of warts on his penis 
and there was an assessment of venereal warts.  In early 
November 1974, the veteran complained of a yellow material 
draining from an area on the penis for the previous two days, 
and examination revealed a small ulcerated area of 1/2 
centimeter and several venereal warts.  The veteran was given 
a solution to apply on a weekly basis.  The assessment was 
superficial ulcer probably secondary to infection of venereal 
warts after medication.  The following week, the veteran 
noted that the sore on his penis was still bleeding after 
being improved for several days.  Examination revealed a 
raised papule on the penis and the assessment was gonorrhea.  

A service medical entry for January 1975 reflects that the 
veteran complained of eye irritation of three to four days 
duration.  Examination revealed no erythema, discharge, or 
conjunctivitis, and the assessment was possible eye 
irritation.  

At the veteran's separation examination in February 1975, 
psychiatric evaluation was negative, as was evaluation of the 
mouth and throat, eyes, abdomen, and genitourinary system.  
Examination indicated that distant visual acuity was 20/20 
bilaterally.  It was noted that the veteran was missing teeth 
number 1 and 3, and the only defect or diagnosis indicated 
was venereal warts on ventral penis.  It was noted that this 
defect or diagnosis was not considered to be disabling.

VA outpatient records for the period of April 1976 to July 
1981 reflect that in April 1976, the veteran complained of 
constant malaise.  In July 1977, he complained of tenderness 
and swelling of the right testicle, but denied urgency, 
frequency or dysuria.  The examiner suspected right inguinal 
hernia.  In August 1977, the veteran was treated for a 
scrotal abscess.  In July 1978, the veteran was treated for a 
"knot" in the right groin region that was diagnosed a 
folliculitis.  In July 1980, the veteran was again treated 
for a right-sided scrotal infection.  In July 1981, it was 
noted that the veteran had been treated for epididymitis on 5 
occasions since 1977 and that the most recent episode was the 
previous month.  It was further noted that he had gonorrhea 
in the past and that the penis was currently without lesions.  
The impression was epididymitis, now resolved.

In his original claim filed in May 2000, the veteran sought 
compensation for his residuals of his left leg fracture, and 
arthritis and back pain that were allegedly associated with 
his left leg fracture.

VA outpatient treatment records for the period of April to 
September 2000 indicate that in April 2000, the veteran 
complained of some pain in the area of his old left leg 
injury and numbness in the left foot.  Examination revealed 
no edema.  The impression was musculoskeletal pain.  In early 
May 2000, the veteran complained of weakness in the left knee 
and numbness of the left foot.  The left knee would 
reportedly give out to the point that he would occasionally 
fall.  Examination revealed an abrased area over the right 
patella.  The assessment was left knee weakness-probable 
degenerative joint disease (DJD).  The veteran was given a 
walking cane and instructed in its use.  In July 2000, the 
veteran's complaints included impotence and chronic lower 
left extremity pain.  In August 2000, the veteran was 
evaluated in the VA mental clinic for marital problems and 
erectile dysfunction.  The diagnosis was marital problem and 
probable mixed personality disorder.  In a September 2000 
mental clinic note, it was indicated that the veteran was 
depressed as a result of his spouse moving out of the house.  
His primary concern was with his anger problems, which in the 
past had caused difficulties in his marriage, his 
professional career, and his military career.  

VA spine examination in September 2000 revealed that the 
veteran reported that he did okay with his left leg until 
1991, at which time he began having problems with his back 
and his left leg giving way.  He now used a cane and 
complained of pain in the left anterior leg that went into 
his back.  Physical examination of his left leg revealed a 
healed fracture in the middle third left tibia with slight 
anterior angulation.  His range of motion of the knee was 0 
to 130 degrees without crepitation.  The range of motion of 
the ankle was 10 degrees dorsiflexion and 35 degrees flexion.  
There was no pathology in the knee or ankle and no tenderness 
in the left leg area in the area of the fracture.  Physical 
examination of the back showed tenderness in the midline of 
the lumbar spine with some spasm and especially tenderness in 
the left costrovertebral ankle.  Straight leg raising was 
positive on the left at 60 degrees.  X-rays were not seen but 
reports were interpreted to be essentially negative except 
for a malunion of the healed fracture of the left tibia.  The 
diagnosis was status post fracture of the left tibia with 
malunion, and herniated nucleus pulposus, lumbar spine.  The 
examiner opined that the veteran's spine was not related to 
his fracture tibia and was a separate incident.

Additional VA outpatient records from October and November 
2000 indicate that in October 2000, the veteran was in the 
process of going through a divorce and was depressed.  
Physical examination of the veteran's penis at this time 
revealed no lesions or nodules, and the assessment was 
erectile dysfunction, likely psychogenic in nature.  The 
veteran was advised to seek treatment for his depression.  In 
November 2000, there was an assessment of depression, 
erectile dysfunction, and chronic lower left extremity pain.

In November 2000, the veteran provided various treatment 
records for the period of 1985 to 1997.  Dental records for 
the period of 1992 to 1999 document the veteran's receipt of 
various dental treatment over this time period.  Private 
emergency room records from September 1985 indicate that the 
veteran was treated for problems with burning upon urination 
the previous three days.  A gonorrhea smear at this time was 
negative.  In February 1997, the veteran was treated for a 
possible urinary tract infection.  

VA skin diseases examination in December 2000 revealed no 
current rash of the veteran's penis although the veteran 
noted where there had been a cyst and described a history of 
genital warts.  

VA general medical examination in January 2001 revealed that 
the veteran had not worked since 1988 due to leg and back 
pain.  The veteran further complained of arthritis in his 
left leg.  Physical examination revealed that the veteran 
used a cane to walk into the room.  Examination of the eyes 
revealed that the pupils were equally round and reactive to 
light.  There was full extension and flexion of both knees.  
There was no asymmetry of muscles.  It was noted that the 
veteran appeared depressed.  The examiner's diagnosis 
included erectile dysfunction currently being evaluated by 
the genitourinary clinic.  

A VA outpatient record from January 12, 2001 reflects an 
assessment that the veteran's erectile dysfunction was likely 
a venous leak of unknown etiology, and in mid-January, it was 
noted that he had a history of low back pain and arthritis.  
Late in January 2001, the veteran reported to a VA emergency 
room with complaints of temporary blindness that he believed 
was similar to symptoms he experienced in service in 1973 
involving binocular blindness over a period of 6 hours.  He 
had not had any similar symptoms until 3 to 4 months earlier.  
He had now reportedly had 7 episodes of binocular blindness 
of approximately 40 seconds in duration, which included an 
aura of vertigo and blindness followed by headaches.  He 
denied any recent examination for his eyes and during the 
hospitalization, while no further blindness episodes were 
reported, the veteran complained of constant headaches.  The 
diagnosis was basilar migraine with episodes of blindness and 
he was referred to another clinic for his irritable bowel 
complaints.  Ocular examination at this time did consider the 
veteran's complaints and noted visual acuity of 20/50 on the 
right and 20/20 on the left.  However, ocular examination was 
indicated to reveal normal findings.

A VA outpatient X-ray report from January 2001 reflects no 
significant osseous, joint or soft tissue abnormality and the 
impression was normal radiographic study of the left knee.  

VA spine examination in February 2001 revealed that the 
veteran again noted his development of back pain in addition 
to his left leg pain.  Examination of the left knee indicated 
range of motion from 0 to 135 degrees with minimal if any 
tenderness in and about the left knee area.  There was also 
no medial or lateral collateral ligamentous laxity.  The left 
tibia/fibula was noted to be healed with a slight malunion 
but alignment was in good position and the veteran was not in 
any pain at this time.  The diagnosis included chronic low 
back pain with possible sciatica left leg, and left 
tibia/fibula healed with malunion.  An electromyogram (EMG) 
was interpreted to be mildly abnormal and suggestive of right 
S1 radiculopathy, with findings confined to the paraspinal 
muscle only.

A VA outpatient record from February 2001 reflects an 
impression of arthritis pain with right knee effusion 
(small).  It was not indicated whether X-rays were taken.
A VA outpatient record from March 2001 reflects that the 
veteran had been reportedly hospitalized recently for basilar 
migraine with blindness and DJD.  The veteran further 
indicated that he was given Celebrex for his knee pain.  
Examination of the extremities revealed no edema.  The 
assessment at this time included basilar migraine, impotence, 
DJD, and depression.

May 2001 VA magnetic resonance imaging (MRI) of the lumbar 
spine was interpreted to reveal single level degenerative 
stenosis at L3-4, and degenerated L5-S1 intervertebral disc 
with midline circular posterior annual tear.  VA records from 
June 2001 indicate that the veteran reported a history of 
basilar migraine for many years.  The assessment included 
basilar migraines.  In July 2001, the veteran complained of 
continued problems with anger management.  The impression was 
major depressive episode.  In August 2001, the veteran again 
complained of problems with anger and the diagnosis was 
depressive disorder, not otherwise specified.  

VA outpatient records from October 2001 indicate that the 
veteran had a history of genital warts and arthritis.  
Physical examination disclosed a papule on the inner left 
thigh near the scrotal fold.  

A VA outpatient record from January 2002 reflects that the 
veteran was requesting a knee brace and arch support because 
of his belief that his legs were not of equal length.  The 
assessment was chronic low back pain and the plan was to 
conduct further evaluation to determine the need for 
prosthetic support devices.

A VA outpatient record from February 2002 reflects the 
veteran's assertion that he had PTSD from the military, and 
the examiner's report that the veteran was made angry when 
the examiner stated he did not meet the criteria for this.  
Eye examination in February 2002 revealed visual acuity of 
20/20 on the right and 20/20-1 on the left.  In April 2002, 
there was an assessment of lumbar stenosis and possible 
sacroiliac joint dysfunction.  In January 2003, there was an 
assessment of presbyopia.  In January 2003, it was also noted 
that the veteran was to be referred to prosthetics for left 
shoe insert for leg length discrepancy.  

VA outpatient records from March and April 2003 reflect that 
in March 2003, the veteran complained of increased re-
experiencing symptoms related to an accident in the military 
when a forklift fell on him and he thought he was going to 
die.  The veteran reported increased nightmares, increased 
intrusive thoughts, and problems with anger.  The veteran 
minimized relationships with others and pain in the leg and 
back were noted to be possibly triggering re-experiencing 
symptoms.  The diagnosis was PTSD and major depressive 
episode.  In April 2003, it was noted the veteran was 
recently charged with driving under the influence and that 
this intensified his anger towards authority since the 
accident in the military.  The diagnosis was PTSD and major 
depressive episode.  

At the veteran's hearing at the RO in April 2003, the veteran 
testified that that his left leg disorder was more disabling 
than currently rated and caused back disability, and further 
contended that he continued to experience manifestations of 
his PTSD, arthritis, headaches, a throat disorder, residuals 
of gonorrhea such as impotence, bowel syndrome, an eye 
disorder, and dental disease that he believed were all 
related to active service.

VA outpatient records from June to September 2003 reflect 
multiple diagnoses of PTSD.  

VA bones examination in August 2003 revealed that the 
examiner's review of the record indicated that one previous 
examination had found no leg discrepancy whereas another 
examiner had found a 4 centimeter discrepancy.  This examiner 
measured from the anterior superior iliac spine to the medial 
malleolus twice and found one-eighth inch difference.  In one 
case, the fractured limb was one-eighth of an inch longer 
than the opposite.  He then took measurements from the tibial 
tubercle to the medial maleolus, and found the same 
discrepancy.  Thus, this examiner could find no basis for 
claiming a shortening of the limb.  X-rays were interpreted 
to reveal a well-healed fracture of the left tibia with 
normal range of motion of the knee and ankle and no apparent 
leg length discrepancy.

VA general medical examination in August 2003 revealed that 
the veteran walked with a limp and used a cane.  Examination 
of the eyes indicated that pupils were equal and round, and 
reactive to light and accommodation.  Genitorectal 
examination revealed no signs of hernia.  The diagnoses were 
hypertension, allergic rhinitis, migraine headaches, and 
PTSD.  

In November 2003, a VA treatment record notes that the 
veteran had a leg length discrepancy with the left shorter 
than the right, and that he was having difficulty with his 
current orthotics.  

At the veteran's hearing before the Board in November 2003, 
the veteran testified that that his left leg disorder was 
more disabling than currently rated and that it was causally 
related to a current back disorder (transcript (T.) at pp. 2-
7).  The veteran further contended that he continued to 
experience manifestations of his gonorrhea in service such as 
impotence, and that he also continued to suffer from 
arthritis, short periodic incidents of temporary blindness, 
dental disease, and PTSD that he believed were all related to 
his active service (T. at pp. 7-31).

In a private medical report, dated in December 2003, Dr. E. 
noted the veteran's history of sustaining a fracture of the 
left leg in service and his subsequent post-service treatment 
for persistent back and left leg pain.  He further noted that 
recent MRI of the back demonstrated single level degenerative 
disc stenosis at L3-4 and degenerated L5-S1 disc, and that 
the veteran had a left leg discrepancy.  He also noted that 
the veteran had no relevant physical problems at the time of 
entry into the service.  Consequently, taking into 
consideration the type of injury and the clinical course to 
date, Dr. E. opined that it seemed more likely than not that 
the veteran's continued complaints of low back pain, left leg 
pain with difficulty in ambulating and with activities 
requiring use of his back stemmed in major part from the 
injury sustained while in the military.  It was therefore Dr. 
E.'s opinion that the veteran's present level of disability 
in connection with the low back and left leg problem were 
unequivocally service connected.



	(CONTINUED ON NEXT PAGE)



I.  Entitlement to Service Connection for a Back Disorder as 
Secondary to Service-Connected Disability, Impotence Due to 
Gonorrhea with Penile Lesions, Sores, Papules, and Ulcers, 
Residuals of Gonorrhea, Arthritis of the Left Elbow and Leg, 
an Eye Disorder, and Dental Diseases 

The Board initially notes that with respect to the issues of 
entitlement to service connection for residuals of gonorrhea, 
arthritis of the left elbow and leg, and an eye disorder 
other than as associated with chronic headaches, the primary 
problem is the lack of sufficient current evidence of 
disability or diagnosis.  More specifically, a critical 
element in establishing service connection for any disability 
is the existence of current disability, and the medical 
evidence is clearly negative for any current evidence of 
findings or diagnoses of any residual of gonorrhea or an eye 
disorder other than as associated with chronic headaches.  In 
addition, while the Board recognizes that the record does 
indicate that examiners have referred to arthritis in certain 
outpatient records, such references were not specifically in 
reference to a diagnosis of arthritis based on X-ray findings 
with respect to either the elbow or left leg.  In fact, the 
Board's review of pertinent X-rays of the left leg do not 
disclose anything other than a well-healed fracture site with 
some evidence of mild malunion.  

The Board would further point out that while the record also 
reflects diagnoses of refractive error of the eyes, 
refractive error of the eye is not considered a disease or 
injury within the meaning of the law applicable to 
entitlement to service connection.  38 C.F.R. §§ 3.303(c), 
4.9 (2003).  

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for 
residuals of gonorrhea, an eye disorder other than associated 
with chronic headaches, and arthritis of the left elbow and 
leg.

The Board further notes that since the veteran's claim for 
service connection for impotence is predicated on the 
establishment of service connection for residuals of 
gonorrhea, and the Board has denied service connection for 
residuals of gonorrhea, there is no basis to service connect 
impotence pursuant to 38 C.F.R. § 3.310 (2003).

With respect to the veteran's claim for dental diseases, 
although service connection may generally be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service (38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003)), an exception to the general rule 
is applicable to dental disabilities.  According to the 
statute and regulation, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2003).  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a) (2003).

In addition, separation examination in February 1975 
indicates that the veteran was missing teeth number 1 and 3, 
whereas his enlistment examination did not reflect that these 
teeth were missing.  Thus, the Board finds that these teeth 
were likely lost during service.  In accordance with the 
statute and regulation, however, service connection may not 
be established for compensation purposes for missing or 
damaged teeth.  The Board finds, therefore, that entitlement 
to VA compensation benefits for teeth numbered 1 and 3 is 
also not shown as a matter of law.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2003).  The medical 
evidence does not show that the veteran experienced any 
damage to the maxilla or mandible during service, and 
therefore, entitlement to compensation benefits for the loss 
of the body of the maxilla or mandible is not shown.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation purposes as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, 
as was noted earlier, in the event the veteran wishes to 
continue to pursue a claim for such disability for treatment 
purposes, the matter is referred to the RO for appropriate 
adjudication.

Turning to the veteran's claim for service connection for a 
back disorder as secondary to service-connected disability, 
the Board finds that the record contains evidence of low back 
disability and a competent medical opinion that links such 
disability to the veteran's service-connected left tibia 
fracture.  Consequently, giving the veteran the benefit of 
the doubt, the Board finds that service connection for L3-4 
stenosis and L4-S1 degenerated disc is warranted.


II.  Entitlement to an Evaluation in Excess of 10 percent for 
Status Post Displaced Midshaft Fracture of the Left Tibia

The Board first notes that the veteran's status post 
displaced midshaft fracture of the left tibia is currently 
rated as 10 percent disabling under the criteria for malunion 
of the tibia and fibula with slight knee or ankle disability 
found in 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  
While there was and continues to be only evidence of slight 
malunion of the tibia and fibula, the Board recognizes that 
the RO utilized this criteria by analogy in an effort to 
compensate the veteran for his left leg pain on motion in the 
face of little objective medical evidence in support of the 
veteran's subjective complaints of pain.  However, while the 
Board does not necessarily oppose the use of the criteria for 
the purpose of providing the veteran with a 10 percent 
rating, the Board finds the lack of objective evidence of 
more significant malunion of the tibia and fibula does 
preclude entitlement to any higher rating under this 
diagnostic code.  Thus, entitlement to a higher rating for 
the veteran's left leg disability will require consideration 
of other potentially applicable rating criteria.

The Board further notes that the RO did not consider left leg 
arthritis as a basis for an increased or separate rating and 
that the Board's decision to deny service connection for left 
leg arthritis based on the lack of a diagnosis of DJD 
established by X-ray findings precludes entitlement to a 
higher or separate compensable rating based on arthritis.  
The Board would further point out, however, that degenerative 
arthritis, including post-traumatic arthritis, which is 
established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2003), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003), based 
upon limitation in flexion and/or extension which do not 
provide any basis for a compensable rating (the most recent 
VA bones examination in August 2003 revealed a normal range 
of motion and previous examination in 2001 revealed range of 
motion between 0 and 135 degrees).  Consequently, even if the 
Board were to find that DJD was another residual of the 
veteran's service-connected left leg disability, this would 
not provide a basis for a higher rating.  

The Board further observes that it would also not provide a 
basis for a separate compensable rating under Diagnostic Code 
5003 because to do so based on the same symptoms of pain 
based on noncompensable limitation of motion would be to 
evaluate the same symptoms for a particular disability under 
more than one diagnostic code.  Estaban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  

Similarly, the Board finds that it is unable to base a higher 
rating for functional impairment based on pain or weakness 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Since the 
evidence at no time is reflective of the type of limitation 
in flexion or extension that warrants a compensable 
evaluation under the applicable limitation of motion 
diagnostic codes, there is no additional motion loss that 
would justify a rating in excess of 10 percent for the 
veteran's status post displaced midshaft fracture of the left 
tibia.

The Board also finds that 38 C.F.R. § 5257 (2003) would not 
serve as a basis for a rating in excess of 10 percent based 
on left knee disability as there is no evidence of recurrent 
subluxation or lateral instability of the knee other than the 
veteran's own statements.  Although the veteran complained in 
May 2000 that weakness in the left knee would occasionally 
cause him to fall and the evidence reflects that the veteran 
regular uses a cane for ambulation, objective evaluations in 
both outpatient and examination settings disclose little, if 
any, clinical evidence of subluxation or lateral instability 
of the left knee.  For example, approximately five months 
following the veteran's complaints of falling in May 2000, 
September 2000 VA spine examination revealed no pathology in 
the knee and February 2001 spine examination revealed no 
ligament laxity.  Plainly, the objective medical evidence 
fails to indicate moderate or severe impairment.  

The criteria for an assignment of an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5258 (2003) have 
not been met because there has been no finding or diagnosis 
of ankylosis of the left knee or cartilage dislocation.  

Finally, although the veteran recognizes that there is some 
evidence that the veteran has some leg discrepancy due to his 
service-connected left leg disorder, even if the Board were 
to give the veteran the benefit of the doubt and find that 
such a discrepancy exists, the evidence reflects that the 
difference in length is approximately 4 centimeters, and that 
under 38 C.F.R. § 4.71a, Diagnostic Code 5272 (2003), a 
rating in excess of 10 percent is not available when 
shortening of the lower extremity is less than 2 to 2 1/2 
inches (5.1 to 6.4 centimeters).

Accordingly, the Board finds that the currently assigned 10 
percent evaluation contemplates all of the current functional 
disability of the left leg inhibiting the veteran's ability 
to work and that a higher rating for the disability in the 
left leg is not warranted.  


ORDER

Entitlement to service connection for L3-4 stenosis and L4-S1 
degenerated disc as secondary to service-connected disability 
is granted.

The claim for service connection for residuals of gonorrhea 
is denied.

The claim for service connection for arthritis of the left 
elbow is denied.

The claim for service connection for arthritis of the left 
leg is denied.

The claim for service connection for an eye disorder other 
than associated with chronic headaches is denied.

The claim for service connection for impotence is denied.

The claim for service connection for dental diseases and 
teeth number 1 and 3 is denied.

The claim for an evaluation in excess of 10 percent for 
status post displaced midshaft fracture of the left tibia is 
denied.


REMAND

With respect to the claims for service connection for 
hypermobile bowel syndrome, a throat disorder, and chronic 
headaches, although the veteran has waived any rights arising 
out of the failure to notify or develop the claims on appeal 
under the VCAA, the Board finds that the existence of current 
disability, in-service treatment for relevant complaints, and 
some evidence of treatment shortly after service separation 
justifies remand of these issues so that the veteran can be 
afforded VA examination to determine whether it is at least 
as likely as not that any current hypermobile bowel syndrome, 
a throat disorder, or headache disorder are related to the 
veteran's period of active service.  38 C.F.R. § 3.159(c)(4).

Concerning the claim for service connection for PTSD, the 
Board notes that section 3.304(f) of VA regulations provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  Pentecost v. 
Principi, 16 Vet. App. 124, 126 (2002).  Where the claimed 
stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible evidence that corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Pentecost, 16 Vet. App. at 127; Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The 
requisite additional evidence needed for corroboration may be 
obtained from sources other than the veteran's service 
medical records.  Pentecost, 16 Vet. App. at 127; Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

In this case, the veteran was not awarded any combat 
citations or medals relative to service.  Moreover, there has 
been no assertion that he was ever actually engaged in 
combat, and he has not provided credible supporting evidence 
of combat.  In addition, the veteran claims that the stressor 
that he experienced in service was a forklift accident in 
which he sustained a mid-shaft fracture of the left tibia.  
In this regard, although the RO has taken the position that 
the veteran's in-service accident has not been verified, the 
Board notes that there is a service medical entry from 
December 1973 that reflects that the veteran sustained a 
fracture to his left leg when he got his left leg caught in a 
forklift.  It was determined that this injury was incurred in 
line of duty.  While it is not indicated that the forklift 
"fell" on the veteran, as he has stated to examiners who 
have rendered the diagnosis of  PTSD, the Board finds that 
the veteran's report in service that he was involved in a 
forklift accident in service is credible evidence.

With regard to the diagnosis of PTSD, the Board notes that 
the diagnosis has been shown on VA outpatient treatment 
records.  In this regard, one VA examiner M. H., a clinical 
psychologist, indicated in one report, dated in February 
2002, that the criteria for a diagnosis of PTSD were not met 
in this case, but she apparently later changed her mind 
because in later notations she rendered a diagnosis of PTSD 
and noted the accident the veteran experienced with the 
forklift in service.

Although the diagnosis of PTSD has been rendered for 
treatment purposes in this case, the requirements under the 
law to establish service connection for PTSD also include 
that the diagnosis meet the criteria under DSM-IV and that 
the stressful event be sufficient to support the diagnosis.  
The medical evidence is unclear in this regard.  Therefore, 
the Board concludes in this case that further development of 
evidence is needed to confirm that the veteran currently has 
PTSD which meets the criteria under DSM-IV as the result of 
the stressful event he experienced during his service.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

With respect to the issues of entitlement to service 
connection for sinusitis and depression, the law provides 
that when there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a Statement of the Case.  
Consequently, the Board concludes that in view of its finding 
that the veteran has filed a timely notice of disagreement 
with the rating decision that denied these issues in 
September 2003, the Board is now required to remand these 
claims for issuance of an appropriate Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  Given that the Board has construed 
the veteran's October 2003 statement as a 
notice of disagreement with the September 
2003 rating decision that denied service 
connection for sinusitis and depression, 
the RO should issue a statement of the 
case on these two issues.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any diagnosis 
of hypermobile bowel syndrome.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
hypermobile bowel syndrome is related to 
the veteran's active service.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any throat 
disorder, including chronic pharyngitis.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
throat disorder is related to the 
veteran's active service.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any headache 
disorder, including migraine headaches.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
headache disorder is related to the 
veteran's active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of any psychiatric 
disorder or disorders found to be 
present.  The RO must specify, for the 
examiner, that the stressor established 
by the record as having occurred in 
service is that the veteran got his left 
leg caught in a forklift in service which 
resulted in a fractured left leg.  The 
examiner must be instructed that only 
this event may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination should be 
conducted with consideration of whether 
the diagnostic criteria for PTSD in the 
DSM-IV are met in this case.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether the 
alleged stressor established by the 
record as having occurred in service was 
sufficient to produce PTSD; whether the 
DSM-IV diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and the inservice 
stressor established by the record as 
having occurred in service.

7.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond, and the 
veteran should also be provided with a 
statement of the case addressing the 
claims for service connection for 
sinusitis and depression.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



